Citation Nr: 0936031	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  00-09 059	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether the July and September 1986, March 1987, and 
November 1988 rating actions denying a total disability 
rating based on individual unemployability due to service-
connected disabilities (T/R) were clearly and unmistakably 
erroneous.

2.  Entitlement to an effective date prior to August 1999 for 
a T/R.


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2000 rating action that granted a T/R from 
August 1999; the Veteran appeals the effective date of the 
award, claiming an earlier effective date (EED).

In September 2000, the Veteran testified at a hearing before 
a decision review officer at the RO.  In November 2001, the 
Veteran testified at a Board hearing before the undersigned 
Veterans Law Judge at the RO.  Transcripts of the hearings 
are of record.

By decision of February 2002, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

This appeal also arises from an October 2002 RO decision that 
denied a T/R on the grounds of clear and unmistakable error 
(CUE) in July and September 1986, March 1987, and November 
1988 rating actions.

By decision of May 2004, the Board granted an effective date 
of 5 February 1990 for a T/R, and denied a T/R on the grounds 
of CUE in July and September 1986, March 1987, and November 
1988 rating actions.  The Veteran appealed the denials and 
the effective date of the grant of the T/R to the U.S. Court 
of Appeals for Veterans Claims (Court).  By December 2006 
Order, the Court set aside the Board's May 2004 decision and 
remanded the matters to the Board for readjudication 
consistent therewith.

By decision of August 2007, the Board granted an effective 
date of 5 February 1990 for a T/R, and denied a T/R on the 
grounds of CUE in July and September 1986, March 1987, and 
November 1988 rating actions.  By separate decision of August 
2007, the Board also denied a motion to revise or reverse 
that part of a January 1986 Board decision denying a T/R on 
the grounds of CUE.  By January 2009 Order, the Court vacated 
both of the Board's August 2007 decisions and remanded the 
matters to the Board for compliance with the instructions 
contained in a January 2009 Joint Motion for Remand of the 
Appellant and the VA Secretary.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

For the reasons expressed below, the issues of whether the 
July and September 1986, March 1987, and November 1988 rating 
actions denying a T/R were clearly and unmistakably 
erroneous, and an effective date prior to August 1999 for a 
T/R are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify 
appellant when further action on his part is required.  The 
Board's consideration of the matter of whether that part of 
the January 1986 Board decision denying a T/R should be 
revised or reversed on the grounds of CUE is deferred, 
pending the RO's adjudication of the issue of an effective 
date prior to August 1999 for a T/R.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)), and the Court's 
Orders, the Board finds that all notice and development 
action needed to render a fair decision on the claim for an 
effective date prior to August 1999 for a T/R on appeal has 
not been accomplished.

In May 2007 correspondence, the Veteran contended that the 
proper effective date for the grant of a T/R should be 31 
March 1981, the date of his RO hearing testimony in which he 
first raised that issue.  He asserts that his 1981 hearing 
testimony constituted an informal claim for a T/R, which 
claim has been pending since that time, and that he has been 
unemployable since that time due to his service-connected 
disabilities.

Appellate review discloses that, on 31 March 1981, the 
Veteran testified at a RO hearing in connection with his 
claim for an increased rating for his service-connected 
disability, residuals of a pilonidal cystectomy with 
recurrent hidradenitis and a depressive reaction.  He 
testified that his nervous condition rendered him totally 
disabled vocationally.  The veteran's representative argued 
that his service-connected disabilities rendered him totally 
disabled, and requested that he be given a total evaluation.  
The Veteran stated that he last worked in August 1980, after 
taking repeated days off, when he was terminated from his job 
at the Post Office because of his disability.  He also 
testified as to his extensive problems keeping a job due to 
his disability.  He stated that he could not even get dressed 
when his skin was infected, and that he could not handle 
everyday life, and certainly not a job.  He testified that he 
lived a hermit-like existence in his home.

Under the applicable criteria, total disability ratings for 
compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.        §§ 
3.340, 3.34l, 4.16(a).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R.           § 3.341.  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R.         § 4.19.

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due the to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown,      4 Vet. App. 
225 (1993).  Therefore, the Board must evaluate whether there 
are circumstances in the appellant's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a T/R due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).
  
Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year of such date; otherwise, 
it is the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A.     § 
5101(a); 38 C.F.R. § 3.151.  Any communication or action 
indicating an intent to apply for 1 or more benefits under 
the laws administered by the VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155.  See also Rodriguez v. West, 189 F. 3d 1351, 
1354 (Fed. Cir. 1999).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an EED in a T/R 
claim, holding that the applicable statutory and regulatory 
provisions, fairly construed, required the Board to look at 
all communications in the file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits and then, to all other evidence of record to 
determine the earliest date as of which, within 1-year prior 
to the claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2), 3.155(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board must review all communications in the record that 
may be interpreted as formal or informal claims, and consider 
whether such communications, in the context of the entire 
record, reasonably raise a claim for benefits.  See Brannon 
v. West, 12 Vet. App. 32, 35 (1998) (the Board must review 
the claim, supporting documents, and oral testimony in a 
liberal manner to identify and adjudicate all reasonably 
raised claims); Suttman v. Brown, 5 Vet. App. 127, 132 (1993) 
(In determining whether a particular claim has been raised, 
the Board must consider all documents or oral testimony 
submitted prior to the Board decision and review all issues 
which are reasonably raised from a liberal reading of such 
documents and oral testimony), quoting EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).

In determining what constitutes an informal claim for a T/R, 
the U.S. Court of Appeals for the Federal Circuit has held 
that, once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155(a) is met, and the VA must consider a T/R.  Roberson 
v. Principi, 251 F. 3d 1378, 1384 (2001).  In Ingram v. 
Nicholson, 21 Vet. App. 232, 244-45 (2007), the Court further 
clarified that, in Roberson, the appellant's assertion of 
unemployability made prior to the initial RO decision that 
granted service connection and awarded a rating constituted a 
request for the "highest rating possible."  Further, the 
Court has held that transcribed hearing testimony may 
constitute an informal claim.  See Coker v. Nicholson, 19 
Vet. App.  439, 441-42 (2006).  

When evidence is received that indicates that an appellant 
may be entitled to a T/R, the VA is obligated to develop that 
claim.  In light of the veteran's March 1981 RO hearing 
testimony, it was the responsibility of the hearing officer 
to suggest that he file a formal claim for a T/R.  38 C.F.R. 
§ 3.109(c)(2).  Under the provisions of 38 C.F.R. 
§ 3.103(c)(2), a VA hearing officer has a regulatory duty to 
suggest the submission of evidence which a claimant may have 
overlooked and which would be of advantage to his position.  
Costantino v. West, 12 Vet. App. 517 (1999).  

In this case, the RO has not adjudicated the matter of 
whether the veteran's March 1981 RO hearing testimony may be 
reasonably construed as an informal claim for a T/R, and if 
so, whether he was unemployable because of his service-
connected disabilities from that date.  Thus, the Board finds 
that due process of law requires that this matter be remanded 
to the RO to initially adjudicate it prior to a Board 
decision.

Because the RO's decision on the issue of an effective date 
prior to August 1999 for a T/R could significantly affect the 
matters of whether the July and September 1986, March 1987, 
and November 1988 rating actions denying a T/R were clearly 
and unmistakably erroneous, and the matter of whether that 
part of the January 1986 Board decision denying a T/R should 
be revised or reversed on the grounds of CUE, the Board's 
consideration of those inextricably-intertwined matters are 
deferred pending the RO's determination on the issue of an 
effective date prior to August 1999 for a T/R.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (where a decision on  1 
issue would have a significant impact upon another, and that 
impact could render any review by the Court of the decision 
in the other claim meaningless and a waste of judicial 
resources, the 2 claims are inextricably intertwined); see 
also Henderson v. West, 12 Vet. App. 11 (1998).

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for an effective 
date prior to August 1999 for a T/R on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should adjudicate, in the 
first instance, the matter of whether the 
veteran's March 1981 RO hearing testimony 
may be reasonably construed as an 
informal claim for a T/R, and if so, 
whether he was unemployable because of 
his service-connected disabilities from 
that date, based on consideration of all 
pertinent evidence and legal authority.

2.  If an effective date prior to August 
1999 for a T/R remains denied, the RO 
must furnish the Veteran and his attorney 
an appropriate Supplemental Statement of 
the Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

